         CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST                           Civil No. 18-1776 (JRT/HB)
 LITIGATION
                                                JOINT UPDATE LETTER – RULE 16
 This Document Relates To:                      CONFERENCE

 All Actions




Dear Judge Bowbeer:

   Pursuant to the Scheduling Order entered at ECF No. 532, the parties hereby provide
the following joint update regarding the timing of a Rule 16 scheduling and case
management conference:

   The parties participated in a 26(f) conference on November 20, 2020, and met and
conferred regarding a proposed Rule 16 Conference date.

   Plaintiffs proposed a draft Rule 26(f) written report on November 13, 2020. Defendants
will provide their counterproposal to the written report by December 1, 2020.

    The parties propose to file the final Rule 26(f) written report on December 11, 2020;
and to schedule a Rule 16 Scheduling and Case Management Conference on December
18, 2020 (or as soon thereafter as is convenient for the Court) to discuss the full pretrial
scheduling order as well as the proposed search methodology order that is the subject of
the joint letter brief due today, November 20, 2020.
       CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 2 of 8




Dated: November 20, 2020

/s/ Bobby Pouya                           /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                 Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)         W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)           Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)          Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP               Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400         Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                     Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                  100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                        Minneapolis, MN 55401
dwarshaw@pswlaw.com                        Telephone: (612) 339-6900
bpouya@pswlaw.com                          Facsimile: (612) 339-0981
mpearson@pswlaw.com                        aswagner@locklaw.com
                                           wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)            csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)             bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP              samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150             smowen@locklaw.com
Minneapolis, MN 55402                      sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                 Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                        Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon (Pro Hac Vice)
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




                                     2
       CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 3 of 8




/s/ Shana E. Scarlett                     /s/ Shawn M. Raiter
Shana E. Scarlett                         Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO LLP           LARSON • KING, LLP
715 Hearst Avenue, Suite 202              2800 Wells Fargo Place
Berkeley, CA 94710                        30 East Seventh Street
Telephone: (510) 725-3000                 St. Paul, MN 55101
Facsimile: (510) 725-3001                 Telephone: (651) 312-6518
shanas@hbsslaw.com                        sraiter@larsonking.com

Steve. W. Berman                          Jonathan W. Cuneo
Breanna Van Engelen                       Joel Davidow
HAGENS BERMAN SOBOL SHAPIRO LLP           Blaine Finley
1301 2nd Avenue, Suite 2000               Yifei “Evelyn” Li
Seattle, WA 98101                         CUNEO GILBERT & LADUCA, LLP
Telephone: (206) 623-7292                 4725 Wisconsin Avenue NW, Suite 200
Facsimile: (206) 623-0594                 Washington, DC 20016
steve@hbsslaw.com                         Telephone: (202) 789-3960
breannav@hbsslaw.com                      jonc@cuneolaw.com
                                          joel@cuneolaw.com
/s/ Daniel E. Gustafson                   bfinley@cuneolaw.com
Daniel E. Gustafson (#202241)             evelyn@cunelolaw.com
Daniel C. Hedlund (#258337)
Michelle J. Looby (#388166)               Co-Lead Counsel for Commercial and
Britany N. Resch (#0397656)               Institutional Indirect Purchaser Plaintiffs
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




                                     3
      CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 4 of 8




/s/ Kyle G. Bates                          /s/ Patrick J. Ahern
Kyle G. Bates (USDCPR-306412)              Patrick J. Ahern
Todd M. Schneider                          AHERN AND ASSOCIATES, P.C.
                                           Willoughby Tower
Matthew S. Weiler                          8 South Michigan Ave., Suite 3600
SCHNEIDER WALLACE COTTRELL                 Chicago, IL 60603
KONECKY LLP                                Telephone: (312) 404-3760
2000 Powell St., Suite 1400                patrick.ahern@ahernandassociatespc.com
Emeryville, California 94608               Counsel for Direct Action Plaintiffs
Telephone: (415) 421-7100                  Winn-Dixie Stores, Inc. and Bi-Lo
Facsimile: (415) 421-7105                  Holdings, LLC
kbates@schneiderwallace.com
tschneider@schneiderwallace.com
mweiler@schneiderwallace.com

Peter B. Schneider
SCHNEIDER WALLACE COTTRELL
KONECKY LLP
3700 Buffalo Speedway, Suite 300
Houston, Texas 77098
Telephone: (713) 338-2560
Facsimile: (415) 421-7105
pschneider@schneiderwallace.com

Ines Carrau Martinez
Attorney General

Johan M. Rosa Rodríguez
PR Bar No. 16819
Assistant Attorney General
Antitrust Division
Puerto Rico Department of Justice
P.O. Box 9020192
San Juan, Puerto Rico 00902-0192
Tel: (787) 721-2900, ext. 2600, 2601
Fax: (787) 721-3223
jorosa@justicia.pr.gov

Counsel for the Commonwealth of
Puerto Rico




                                       4
      CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 5 of 8




/s/ Daniel Laytin                     /s/ Craig S. Coleman
Mark L. Johnson (#0345520)            Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)      Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                     Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200 Emily E. Chow (#0388239)
Minneapolis, MN 55402                 Isaac B. Hall (#0395398)
(612) 373-0830                        Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com              FAEGRE DRINKER BIDDLE & REATH
vmccalmont@greeneespel.com            LLP
                                      2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)    90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice) Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)   (612) 766-7000
KIRKLAND & ELLIS LLP                  richard.duncan@faegredrinker.com
300 North LaSalle                     aaron.vanoort@faegredrinker.com
Chicago, IL 60654                     craig.coleman@faegredrinker.com
(312) 861-2000                        emily.chow@faegredrinker.com
daniel.laytin@kirkland.com            isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com         bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                      Counsel for Hormel Foods Corporation
Counsel for Clemens Food Group, LLC and Hormel Foods, LLC
and The Clemens Family Corporation




                                    5
       CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 6 of 8




/s/ Sami H. Rashid                          /s/ William L. Greene
Donald G. Heeman (#0286023)                 William L. Greene (#0198730)
Jessica J. Nelson (#0347358)                Peter J. Schwingler (#0388909)
Randi J. Winter (#0391354)                  Jon M. Woodruff (#0399453)
SPENCER FANE LLP                            STINSON LLP
100 South Fifth Street, Suite 2500          50 South Sixth Street, Suite     2600
Minneapolis, MN 55402                       Minneapolis, MN 55402
(612) 268-7000                              (612) 335-1500
dheeman@spencerfane.com                     william.greene@stinson.com
jnelson@spencerfane.com                     peter.schwingler@stinson.com
rwinter@spencerfane.com                     john.woodruff@stinson.com

Stephen R. Neuwirth (pro hac vice)      J. Nicci Warr (pro hac vice)
Michael B. Carlinsky (pro hac vice)     STINSON LLP
Sami H. Rashid (pro hac vice)           7700 Forsyth Blvd., Suite 1100
Richard T. Vagas (pro hac vice)         St. Louis, MO 63105
David B. Adler (pro hac vice)           (314) 863-0800
QUINN      EMANUEL      URQUHART      & nicci.warr@stinson.com
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor               Counsel for Seaboard Foods LLC and
New York, NY 10010                          Seaboard Corporation
(212) 849-7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com


Counsel for JBS USA Food Company




                                        6
       CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 7 of 8




/s/ Brian Robison                       /s/ Gene Summerlin
John A. Cotter (#0134296)               Gene Summerlin (pro hac vice)
John A. Kvinge (#0392303)               Aaron Chapin (#06292540)
LARKIN       HOFFMAN          DALY   & Marnie Jensen (pro hac vice)
LINDGREN LTD.                           Ryann Glenn (pro hac vice)
8300 Norman Center Drive, Suite 1000 Kamron Hasan (pro hac vice)
Minneapolis, MN 55427-1060              Sierra Faler (pro hac vice)
(952) 835-3800                          HUSCH BLACKWELL LLP
jcotter@larkinhoffman.com               13330 California St., Suite 200
jkvinge@larkinhoffman.com               Omaha, NE 68154
                                        (402) 964-5000
Richard Parker (pro hac vice)           gene.summerlin@huschblackwell.com
Josh Lipton (pro hac vice)              marnie.jensen@huschblackwell.com
GIBSON, DUNN & CRUTCHER, LLP            ryann.glenn@huschblackwell.com
1050      Connecticut    Avenue,   N.W. kamron.hasan@huschblackwell.com
Washington, D.C. 20036-5306             sierra.faler@huschblackwell.com
(202) 955-8500
rparker@gibsondunn.com                  Counsel for Triumph Foods, LLC
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.




                                     7
       CASE 0:18-cv-01776-JRT-HB Doc. 535 Filed 11/20/20 Page 8 of 8




/s/ Tiffany Rider Rohrbaugh                  /s/ William L. Monts
David P. Graham (#0185462)                   Peter H. Walsh (#0388672)
DYKEMA GOSSETT PLLC                          HOGAN LOVELLS US LLP
4000 Wells Fargo Center                      80 South Eighth Street, Suite 1225
90 South Seventh Street                      Minneapolis, MN 55402
Minneapolis, MN 55402                        T. (612) 402-3000
(612) 486-1521                               F. (612) 402-3001
dgraham@dykema.com                           peter.walsh@hoganlovells.com

Rachel J. Adcox (pro hac vice)               William L. Monts (pro hac vice)
Tiffany Rider Rohrbaugh (pro hac vice)       Justin W. Bernick (pro hac vice)
AXINN,                      VELTROP &        HOGAN LOVELLS US LLP
HARKRIDER LLP                                Columbia                         Square
950 F Street, N.W.                           555       Thirteenth     Street,   NW
Washington, D.C. 20004                       Washington,           D.C.       20004
(202) 912-4700                               (202) 637-5600
radcox@axinn.com                             william.monts@hoganlovells.com
trider@axinn.com                             justin.bernick@hoganlovells.com

Counsel for Tyson Foods, Inc., Tyson Counsel for Agri Stats, Inc.
Prepared Foods, Inc. and Tyson Fresh
Meats, Inc.




                                         8
